Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/14/2019.   
Claims 1-13 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a third gears”.  

    PNG
    media_image1.png
    133
    645
    media_image1.png
    Greyscale

Since “a” is to represent a single element, it could be meaning “a third gear” intended to get broader claim like at least a third gear.  Since “third gears” is to represent a plural elements, it could be “third gears” intended to mean more than one third gears.   It is vague and indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 20190299769 A1) in view of He et al (CN 206894444 U, IDS on 4/27/2021).  
As for claim 1, LI discloses a speed reduction apparatus, comprising: 
a motor (21); and a speed reduction assembly (31) [0033]; 
wherein the motor includes: 
a first rotating shaft (22) and a second rotating shaft (32) rotating around a central axis (Fig. 1); 

a stator (24) [0039]; 
a first motor housing (91) at an axial side of the rotator (at first side) spaced away from the stator; and 
a second motor housing (25v) at another axial side of the rotator (at second side) spaced away from the stator; 
the speed reduction assembly including: 
a first gear (33 on 32) [0043] at a side of the first motor housing (91) spaced away from the motor; 
a second gear (39 on 38); 
a third gears (34 on 35) engaging with the first gear (33); 
an output shaft (41), the third gears turning the second gear to rotate (using gears 36, 37), and the second gear (39) driving the output shaft (41, using output gear 40 on the output shaft 41); and 
a bracket (inward protrusion at housing wall) between the output shaft and the first rotating shaft; 
wherein the motor further includes: 
a first bearing (27) and a second bearing (42b) at a radial outer side of the first rotating shaft (22); 
the first bearing and the second bearing (27, 42b) are axially located at the same side of the rotator facing the first motor housing (91); 
the first gear (33), the second gear (39) and the third gears (34) are located at an axial outer side of the first motor housing (91, in view direction to left side); 



    PNG
    media_image2.png
    271
    596
    media_image2.png
    Greyscale


LI discloses a radial gap motor, and failed to teach the motor includes two rotators such that a second rotator and a first rotator respectively provided at radial outer sides of the second rotating shaft and the first rotating shaft; and a stator between the second rotator and the first rotator.  
He teaches a motor includes: two rotators (double rotors 11a, 15a, Figs. 3, 6) such that a second rotator and a first rotator respectively provided at radial outer sides of the second rotating shaft and the first rotating shaft (at 11b, 15b of two shafts 10); and a stator between the second rotator and the first rotator.  Note that He further teaches there are a first bearing (13) and a second bearing (14) at a radial outer side of the first rotating shaft (11b); the first bearing and the second bearing (13, 14) are axially located at the same side of the first rotator (11a) facing the first motor housing (wall at bearing side). 


As for claim 3, LI in view of He teaches the speed reduction apparatus according to claim 1, wherein the second rotating shaft (32) includes a hole (see at 22e of LI, and Fig. 3 of He) extending in an axial direction, and a connector (22e) to connect the first rotating shaft to the second rotating shaft provided in the hole.
As for claim 5, LI in view of He teaches the speed reduction apparatus according to claim 1, wherein He teaches the second bearing (13) is located at a side spaced away from the first rotator in an axial direction of the first bearing (14); and an end portion of the first motor housing spaced away from the first rotator in the axial direction is flush with an end portion of the second bearing spaced away from the first rotator in the axial direction (see He Fig. 3). 
As for claim 6, LI in view of He teaches the speed reduction apparatus according to claim 1, wherein LI shows (see markup in claim 1) it appears a radially outermost end of the bracket is provided at a position closer to a radially internal side than a radially innermost end (40) of the output shaft (41).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the shape as claimed.  


As for claim 11, LI in view of He teaches the speed reduction apparatus according to claim 1, wherein LI teaches the speed reduction assembly includes a bearing (44) at a radial outer side of the output shaft (41).
As for claim 12, LI in view of He teaches the speed reduction apparatus according to claim 1, wherein LI teaches a radially outermost end of the first gear (33) is located at a position closer to a radially internal side than a radially outermost end of the first motor housing (91).
As for claim 13, LI teaches an electromechanical device (“an in-wheel motor drive device”) [0001] comprising the speed reduction apparatus according to claim 1.

Claim 2 is in different view regards “a first motor housing”.  In Fig. 1 of LI, housing element on bearings 42a, 45a, 48a is facing with the rotor through another element 91.  It’s indirect manner of facing but still facing position. 
As for claim 2, LI discloses a speed reduction apparatus, comprising: 
a motor (21); and a speed reduction assembly (31) [0033]; 
wherein the motor includes: 
a first rotating shaft (22) and a second rotating shaft (32) rotating around a central axis (Fig. 1); 
rotator (23) provided at radial outer sides of the first rotating shaft (22); 
a stator (24) [0039]; 

a second motor housing (25v) at another axial side of the rotator (at second side) spaced away from the stator; 
the speed reduction assembly including: 
a first gear (33 on 32) [0043] at a side of the first motor housing spaced away from the motor; 
a second gear (39 on 38); 
a third gears (34 on 35) engaging with the first gear (33); 
an output shaft (41), the third gears turning the second gear to rotate (using gears 36, 37), and the second gear (39) driving the output shaft (41, using output gear 40 on the output shaft 41); and 
a bracket (inward protrusion at housing wall) between the output shaft and the first rotating shaft; 
wherein the motor further includes: 
a first bearing (27) and a second bearing (42b) at a radial outer side of the first rotating shaft (22); 
the first bearing and the second bearing (27, 42b) are axially located at the same side of the rotator facing the first motor housing; 
the first gear (33), the second gear (39) and the third gears (34) are located at an axial outer side of the first motor housing (in view direction to right side); 
at least one of the first gear, the second gear and the third gears is located at radial outer sides of the first bearing and the second bearing (Fig. 1). 

LI discloses a radial gap motor, and failed to teach the motor includes two rotators such that a second rotator and a first rotator respectively provided at radial outer sides of the second rotating shaft and the first rotating shaft; and a stator between the second rotator and the first rotator.  
He teaches a motor includes: two rotators (double rotors 11a, 15a, Figs. 3, 6) such that a second rotator and a first rotator respectively provided at radial outer sides of the second rotating shaft and the first rotating shaft (at 11b, 15b of two shafts 10); and a stator between the second rotator and the first rotator.  Note that He further teaches there are a first bearing (13) and a second bearing (14) at a radial outer side of the first rotating shaft (11b); the first bearing and the second bearing (13, 14) are axially located at the same side of the first rotator (11a) facing the first motor housing (wall at bearing side). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in order to make the motor thinner in the axial direction which is well known reason in the art over radial gap motor.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LI in view of He, and in further view of TODA (US 20190085906 A1).  


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 
7. The speed reduction apparatus according to claim 1, wherein a number of the third gears is more than two, and the more than two third gears are centered on the central axis. 
8. The speed reduction apparatus according to claim 7, wherein the first gear and the second gear are ring gears or sun gears, and the third gears are planetary gears. 
9. The speed reduction apparatus according to claim 8, wherein the first gear and the second gear are ring gears, and inner diameters of the first gear and the second gear are identical or different. 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Regards claim 1: 
Hasebe et al (US 20050194855 A1) teaches [0004] axial gap type motor is advantageous in that it can be made thinner in the axial direction.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOHN K KIM/           Primary Examiner, Art Unit 2834